DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 5, 9, 13, 15, 17, 19 – 20, 28, 37, 39, 42, 69, 78 – 79, 81, 103 and 110 – 111 are pending in the instant application.
Response to Applicant’s Remarks
Applicant’s amendments filed on March 26, 2021 have been entered.
The objection to the instant claim 103 is hereby withdrawn in view of Applicant’s amendment to replace the term “and” with the term “or” in the instant claim.
Regarding the rejection of the instant claims 1, 5, 9, 15, 17, 19 – 20, 28, 37, 39, 42, 63, 69, 78, 81, 103 and 110 as containing an improper grouping of alternatively useable species, Applicant has amended the variables X1 and X2 and deleted the limitations of R2, R1’ and R2’ in the instant claims. Therefore, the rejection is hereby withdrawn.
The rejection under 35 U.S.C. 103 of the instant claims 1, 5, 9, 13, 15, 17, 19 – 20, 28, 37, 39, 42, 69, 78, 81, 103 and 110 as being unpatentable over Sweis is hereby withdrawn in view of Applicant’s amendment to recite a limitation in the instant claim as shown below:

    PNG
    media_image1.png
    371
    951
    media_image1.png
    Greyscale

Regarding the nonstatutory double patenting rejections of the instant claims 1, 5, 9, 13, 15, 17, 19 – 20, 28, 37, 39, 42, 63, 69, 78, 81, 103 and 110 as being unpatentable over copending Application Nos.: 16/499,480 (US ‘480); 16/606,833 (US ‘833); and 16/756,292 (US ‘292), Applicant has requested that the rejection be held in abeyance until allowable subject matter in the present application has been determined. Since the instant application is not in condition of an allowance, said rejections are hereby maintained.
Regarding the nonstatutory double patenting rejection of the instant claims 1, 5, 9, 13, 15, 17, 19 – 20, 28, 37, 39, 42, 63, 69, 78, 81, 103 and 110 as being unpatentable over the claims 1 – 2, 37, 44, 47 – 48, 57, 87 and 91 of copending Application No. 16/471,151 (US ‘151) have since been amended and do not read upon the scope of the instant claims. Therefore, the rejection in view of US ‘151 has been withdrawn.
Expanded Search: Applicant’s amendment necessitates new grounds of search, wherein:
R3 is oxo and ---3--- is a single bond;
n is 1; 
R4 is

    PNG
    media_image1.png
    371
    951
    media_image1.png
    Greyscale
;
T3 is NR7R8;
R7 is H; and
R8 is –Q4-T4; wherein Q4 is a bond and T4 is H.

Since the above scope is not free of prior art, search has not been expanded further yet to the full scope of the instant claims.
all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 26, 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 5, 9, 13, 15, 17, 19 – 20, 28, 37, 39, 42, 69, 78, 81, 103 and 110 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
	The amendment to the instant claim 1 recites the limitation (see, page 4 lines 5-12)

    PNG
    media_image1.png
    371
    951
    media_image1.png
    Greyscale

However, the instant claim also recites (see, proviso on page 4 line 1 – page 5 line 2) that the compound of Formula (I) is not selected from one of 15 compounds. It is noted that none of said compounds consists wherein, at least one R4 is the alkynylene moiety as presented above. It is unclear in which interpretation would any of the 15 compounds read upon the scope of the compound of Formula (I). Thus, the metes and bounds of the instant claims cannot be ascertained. Applicant is requested to delete said compounds in the instant claims in order to overcome the rejection.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 19 and 28 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	The instant claim 19 is directed towards the compounds of Formula (IIIi), wherein the variables (specifically R4 and R4’) are defined as presented below:

    PNG
    media_image2.png
    391
    700
    media_image2.png
    Greyscale

	The instant claim 28 is directed towards the compounds of Formula (Va), (Vb), (Vc), (Vd),(Ve) or (Vf), wherein the variables (specifically R4 and R4’) are defined as presented below:

    PNG
    media_image3.png
    472
    637
    media_image3.png
    Greyscale

The instant claim 1 (upon which the instant claims 19 and 28 are dependent upon) recites the limitation (see, page 4 lines 5-12)

    PNG
    media_image1.png
    371
    951
    media_image1.png
    Greyscale

Since each of the compounds of Formula (Va), (Vb), (Vc), (Vd), (Ve), or (Vf) only contain one R4, it is unclear whether said compounds are limited by the definition of R4 in the instant claim 1 or instant claim 28.
	Applicant may cancel the claim, amend the claim to delete the definition of R4 in the claim 28 to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
Statutory Authority:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Rejection:
Claims 1, 5, 9, 15, 42, 78 and 110 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WIPO Publication 2010007116 A2 (Engelhardt).
	Engelhardt teaches (see, pg. 87) the compound A.2*e as presented below:

    PNG
    media_image4.png
    185
    371
    media_image4.png
    Greyscale

	Engelhardt teaches the compound of Formula (I), wherein:
X1 is CR1R11 and - - 1 - - is a single bond;
R1 and R11 are each –Q1-T1;
Q1 is a bond, and T1 is H;
X2 is N; 
X3 is C; and when X3 is C, - - 1 - - is a single bond and - - 2 - - is a double bond;
R3 is oxo, and - - 3 - - is a double bond;
n is 1; 
R4 is

    PNG
    media_image1.png
    371
    951
    media_image1.png
    Greyscale
;
T3 is NR7R8;
R7 is H; and
R8 is –Q4-T4; wherein Q4 is a bond and T4 is H.

	The instant claim 110 is drawn towards a pharmaceutical composition comprising the compound of claim 1 and a pharmaceutically acceptable carrier. Engelhardt teaches (see, page 86 lines 10-14) that the compound A.2*e-PG is reacted in a mixture of trifluoroacetic acid and dichloromethane (TFA/DCM) (pharmaceutically acceptable carriers) to cleave the Boc protective group and obtain the compound A.2*e.
	Therefore, WIPO Publication 2010007116 A2 anticipates the instant claims 1, 5, 9, 15, 42, 78 and 110.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

Claims 1, 5, 9, 13, 15, 17, 19 – 20, 28, 37, 39, 42, 69, 78, 81, 103 and 110 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 67 – 68, 123 132 and 158 of copending Application No. 16/499,480 (US ‘480) (U.S. Publication 20200113901 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn towards the same art specific subject matter.
	US ‘480 claims (see, claim 1) are drawn towards administering a therapeutically effective amount of an EHMT2 inhibitor in the prevention or treatment of an imprinting disorder.
	Specifically, claim 68 is drawn towards the method of claim 1, wherein the EHMT2 inhibitor is a compound of Formula (III”):

    PNG
    media_image5.png
    176
    424
    media_image5.png
    Greyscale

	The instant claim 1 is drawn towards a compound of Formula (I) or a tautomer thereof, or a pharmaceutically acceptable salt of the compound of the tautomer as presented below:

    PNG
    media_image6.png
    116
    299
    media_image6.png
    Greyscale

The instant claim 17 is drawn towards the compound of claim 1, being of Formula (IIIa):

    PNG
    media_image7.png
    189
    441
    media_image7.png
    Greyscale

The instant claim 19 is drawn towards the compound of claim 1, being of Formula (IIIi):

    PNG
    media_image8.png
    184
    389
    media_image8.png
    Greyscale

The instant claim 28 is drawn towards the compound of claim 1, being of Formula (Va):

    PNG
    media_image9.png
    174
    351
    media_image9.png
    Greyscale

	MPEP §804(II)(B)(2)(a) further states:
“Further, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970).”
The instant specification teaches (see, Background: paragraphs [002] – [004]) that the compounds in the instant claims are used as EHMT2 inhibitors. Further, the variables  X5b – X6b, R6b – R9b and R11b – R12b in US ‘480 correspond to the variables X1 – X3, R1, R3 – R4, R11, R4’ and n in the instant application. Therefore, the claims in US ‘480 render the instant claims 1, 5, 9, 13, 15, 17, 19 – 20, 28, 37, 39, 42, 69, 78, 81, 103 and 110 prima facie obvious.


Claims 1, 5, 9, 13, 15, 17, 19 – 20, 28, 37, 39, 42, 69, 78, 81, 103 and 110 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 2 and 132 of copending Application No. 16/606,833 (US ‘833) (U.S. Publication 20200054635 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn towards the same art specific subject matter.
	US ‘833 claims (see, claim 1) are drawn towards administering a therapeutically effective amount of an EHMT2 inhibitor in the treatment of cancer.
	Specifically, claim 132 is drawn towards the method of claim 1, wherein the EHMT2 inhibitor is a compound of Formula (I’):

    PNG
    media_image10.png
    167
    469
    media_image10.png
    Greyscale

	The instant claim 1 is drawn towards a compound of Formula (I) or a tautomer thereof, or a pharmaceutically acceptable salt of the compound of the tautomer as presented below:

    PNG
    media_image6.png
    116
    299
    media_image6.png
    Greyscale

The instant claim 17 is drawn towards the compound of claim 1, being of Formula (IIIa):

    PNG
    media_image7.png
    189
    441
    media_image7.png
    Greyscale

The instant claim 19 is drawn towards the compound of claim 1, being of Formula (IIIi):

    PNG
    media_image8.png
    184
    389
    media_image8.png
    Greyscale

The instant claim 28 is drawn towards the compound of claim 1, being of Formula (Va):

    PNG
    media_image9.png
    174
    351
    media_image9.png
    Greyscale

	MPEP §804(II)(B)(2)(a) further states:
“Further, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970).”
The instant specification teaches (see, Background: paragraphs [002] – [004]) that the compounds in the instant claims are used as EHMT2 inhibitors and can be used to treat proliferative disorders (cancers). Further, the variables X1a – X3a, R3a – R4a and n in US ‘833 correspond to the variables X1 – X3, R1, R3 – R4, R11, R4’ and n in the instant application. Therefore, the claims in US ‘833 render the instant claims 1, 5, 9, 13, 15, 17, 19 – 20, 28, 37, 39, 42, 69, 78, 81, 103 and 110 prima facie obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 5, 9, 13, 15, 17, 19 – 20, 28, 37, 39, 42, 69, 78, 81, 103 and 110 are provisionally rejected on the ground of nonstatutory double patenting as being anticipated by claims 1, 40, 124 – 126 and 153 of copending Application No. 16/756,292 (US ‘292) (U.S. Publication 20200317642 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn towards the same art specific subject matter.
	US ‘292 claims (see, claim 1) are drawn towards the compound of Formula (III):

    PNG
    media_image11.png
    189
    369
    media_image11.png
    Greyscale

Specifically, claim 126 is drawn towards the compound of Formula (IIAb):

    PNG
    media_image12.png
    261
    595
    media_image12.png
    Greyscale

	The instant claim 1 is drawn towards a compound of Formula (I) or a tautomer thereof, or a pharmaceutically acceptable salt of the compound of the tautomer as presented below:

    PNG
    media_image6.png
    116
    299
    media_image6.png
    Greyscale

The instant claim 17 is drawn towards the compound of claim 1, being of Formula (IIIa):

    PNG
    media_image7.png
    189
    441
    media_image7.png
    Greyscale

The instant claim 19 is drawn towards the compound of claim 1, being of Formula (IIIi):

    PNG
    media_image8.png
    184
    389
    media_image8.png
    Greyscale

The instant claim 28 is drawn towards the compound of claim 1, being of Formula (Va):

    PNG
    media_image9.png
    174
    351
    media_image9.png
    Greyscale

The variables R4 – R5, R7 – R9, R7S, R14 – R15, X5, X8 and n in US ‘292 correspond to the variables X1 – X3, R1, R3 – R4, R11, R4’ and n in the instant application. Therefore, the claims in US ‘151 anticipates the instant claims 1, 5, 9, 13, 15, 17, 19 – 20, 28, 37, 39, 42, 69, 78, 81, 103 and 110.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 1, 5, 9, 13, 15, 17, 19 – 20, 28, 37, 39, 42, 69, 78, 81, 103 and 110 are rejected.
Claims 79 and 111 are withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached on Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sagar Patel/Examiner, Art Unit 1626   

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626